Exhibit 99.1 INCOME FUND EIGHT A L.P. PORTFOLIO OVERVIEW THIRD QUARTER 2008 ICON Income Fund Eight A L.P. - Third Quarter 2008 Portfolio Overview - Dear Fellow Partner of ICON Income Fund Eight A L.P.: We are pleased to present this Portfolio Overview for ICON Income Fund Eight A L.P. (the “Fund”) for the third quarter of 2008.References to “we”, “us” and “our” are references to the Fund, references to “ICON Capital” or the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on September 23, 1998 through the closing of the offering on May 17, 2000. During the reporting period, we continued to operate in our liquidation period.As we sell our assets, both rental income and finance income will decrease over time.As leased equipment is sold, we will experience both gains and losses on these sales.We will continue to liquidate our assets during this period and we expect to see a reduction in revenue and expenses accordingly. Recent Significant Transactions Transactions · On July 7, 2008, we sold our interest in the Cecil Provine, a mobile offshore drilling rig.During March 2000, we acquired a 50% interest in Gulf Coast Leasing, LLC, which acquired a 50% residual value interest in the Cecil Provine.Our initial investment was $1,997,000.We recognized a gain on the sale of our interest of approximately $27,689,000. · On December 11, 2008, we sold equipment used to manufacture playground equipment and backyard products for consumer and commercial markets such as municipalities, parks, recreation departments, schools and other institutions to Playcore Wisconsin, Inc. (“Playcore”).The equipment was sold for $200,000 when Playcore exercised its purchase option at the expiration of our lease agreement.The equipment was purchased for approximately $4,040,000 and subsequently leased back to Playcore for 36 months prior to the sale.We received a total of approximately $5,200,000 on this investment through rental payments and sale proceeds. Portfolio Overview Our equipment portfolio consists of investments that we have made directly as well as those that we have made with our affiliates.In addition to the recent investments described above, as of September 30, 2008, our equipment portfolio consisted primarily of the following investments: · We, along with ICON Leasing Fund Eleven, LLC and ICON Income Fund Ten, LLC, have ownership interests of 7.99%, 61.39% and 30.62%, respectively, in a joint venture that owns telecommunications equipment subject to a 48-month lease with Global Crossing Telecommunications, Inc.Our interest was acquired for approximately $2,000,000.The lease is scheduled to expire on March 31, Transactions with Related Parties Prior to April 1, 2006 and in accordance with the terms of our Amended and Restated Agreement of Limited Partnership, we paid our General Partner (i) management fees ranging from 1% to 7% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the gross value of our acquisition transactions.In addition, our General Partner was reimbursed for certain administrative expenses incurred in connection with our operations. -1- Our General Partner performs certain services relating to the management of our equipment leasing and financing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaise with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our General Partner that are necessary to the Partnership’s operations.These costs include our General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. Although our General Partner continues to provide the services described above, effective April 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to the General Partner of $309,852 for the nine months ended September 30, 2008.Our General Partner’s interest in our net income for the three months ended September 30, 2008 and 2007 was $277,411 and $442, respectively.Our General Partner’s interest in our net income for the nine months ended September 30, 2008 and 2007 was $274,562 and $28,665, respectively. Your participation in the Fund is greatly appreciated and we look forward to sharing continued successes. Sincerely, ICON Capital Corp., General Partner Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as the FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. -2- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets September 30, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 350,401 $ 604,745 Net investment in finance lease 589,467 1,555,657 Total current assets 939,868 2,160,402 Non-current assets Investments in joint ventures 1,073,077 3,346,186 Other non-current assets, net 168,824 168,127 Total non-current assets 1,241,901 3,514,313 Total Assets $ 2,181,769 $ 5,674,715 Liabilities and Partners' Equity Current liabilities Accrued expenses and other current liabilities $ 203,914 $ 163,804 Total current liabilities 203,914 163,804 Total Liabilities 203,914 163,804 Commitments and contingencies Partners' equity General Partner (628,146 ) (592,856 ) Limited Partners 2,606,001 6,103,767 Total Partners' Equity 1,977,855 5,510,911 Total Liabilities and Partners' Equity $ 2,181,769 $ 5,674,715 -3- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenue: Rental income $ - $ - $ - $ 1,969,156 Finance income 20,752 76,302 105,810 268,608 Income from investments in joint ventures 27,744,301 53,563 27,852,068 160,484 Net gain on sales of equipment - - - 1,548,969 Interest and other income 35,494 19,899 37,135 31,111 Total revenue 27,800,547 149,764 27,995,013 3,978,328 Expenses: Depreciation and amortization - 13,710 - 581,352 Interest - - - 180,474 General and administrative 59,450 91,875 538,812 336,622 Total expenses 59,450 105,585 538,812 1,098,448 Income before minority interest 27,741,097 44,179 27,456,201 2,879,880 Minority interest - - - (13,393 ) Net income $ 27,741,097 $ 44,179 $ 27,456,201 $ 2,866,487 Net income allocable to: Limited Partners $ 27,463,686 $ 43,737 $ 27,181,639 $ 2,837,822 General Partner 277,411 442 274,562 28,665 $ 27,741,097 $ 44,179 $ 27,456,201 $ 2,866,487 Weighted average number of limited partnership units outstanding 735,092 735,232 735,130 735,232 Net income per weighted average limited partnership unit outstanding $ 37.36 $ 0.06 $ 36.98 $ 3.86 -4- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Changes in Partners' Equity Limited Partner Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, December 31, 2007 735,232 $ 6,103,767 $ (592,856 ) $ 5,510,911 Net loss - (231,282 ) (2,336 ) (233,618 ) Limited partnership units redeemed (140 ) (4,177 ) - (4,177 ) Cash distributions to partners - (459,520 ) (4,642 ) (464,162 ) Period ended March 31, 2008 (unaudited) 735,092 $ 5,408,788 $ (599,834 ) $ 4,808,954 Net loss - (50,765 ) (513 ) (51,278 ) Cash distributions to partners - (459,422 ) (4,641 ) (464,063 ) Period ended June 30, 2008 (unaudited) 735,092 $ 4,898,601 $ (604,988 ) $ 4,293,613 Net income - 27,463,686 277,411 27,741,097 Cash distributions to partners - (29,756,286 ) (300,569 ) (30,056,855 ) Period ended September 30, 2008 (unaudited) 735,092 $ 2,606,001 $ (628,146 ) $ 1,977,855 -5- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 27,456,201 $ 2,866,487 Adjustments to reconcile netincome to net cash provided by operating activities: Rental income paid directly to lenders by lessees - (1,969,156 ) Finance income (105,810 ) (268,608 ) Net gain on sales of equipment - (1,548,969 ) Income from investments in joint ventures (27,852,068 ) (160,484 ) Depreciation and amortization - 581,352 Interest expense on non-recourse financing paid directly to lenders by lessees - 180,474 Minority interest - 13,393 Changes in operating assets and liabilities: Collection of finance lease 1,072,000 1,268,319 Other assets (697 ) (6,393 ) Due from affiliates - (144,924 ) Accrued expenses and other current liabilities 40,110 (70,732 ) Distributions received from joint ventures 27,852,068 162,253 Net cash provided by operating activities 28,461,804 903,012 Cash flows from investing activities: Proceeds from sales of equipment - 9,518,116 Distributions received from joint ventures in excess of profits 2,273,109 279,235 Net cash provided by investing activities 2,273,109 9,797,351 Cash flows from financing activities: Cash distributions to partners (30,985,080 ) (10,040,132 ) Distributions paid to minority interest holders - (426,000 ) Redemption of limited partnership units (4,177 ) - Net cash used in financing activities (30,989,257 ) (10,466,132 ) Net (decrease) increase in cash and cash equivalents (254,344 ) 234,231 Cash and cash equivalents, beginning of the period 604,745 182,901 Cash and cash equivalents, end of the period $ 350,401 $ 417,132 -6- ICON Income Fund Eight A L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2008 2007 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ 18,688 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid on non-recourse long-term debt paid directly to lenders by lessees $ - $ 7,154,363 -7- Forward-Looking Information – Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the
